Exhibit 10.9

 

AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated the 14th day
of January, 2014, is entered into by and among WAKE FOREST APARTMENTS, LLC, a
North Carolina limited liability company (“Company”), WOODFIELD INVESTMENT
COMPANY, LLC (“Manager”), and the members listed on Schedule 1, attached hereto
(individually “Member” and collectively “Members”) (Manager and the Members are
referred to herein individually as a “Seller” and collectively as the
“Sellers”), and TRADE STREET OPERATING PARTNERSHIP, L.P. (“Buyer”).

 

WITNESSETH:

 

WHEREAS, Company and Buyer entered into that certain Purchase and Sale Agreement
having an Effective Date of October 29, 2012 (“Agreement”); and

 

WHEREAS, Company owns all of the Property; and

 

WHEREAS, the parties desire to amend certain terms and provisions of the
Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties intending to be legally bound, hereby agree as
follows:

 

1.          The recitations heretofore set forth are true and correct and are
incorporated herein by this reference.

 

2.          The Agreement as amended by this Amendment is hereby ratified and
restated and remains in full force and effect. To the extent of any
inconsistency between the terms of this Amendment and the terms of the
Agreement, the terms of this Amendment shall supersede and control to the extent
of such inconsistency. Terms not otherwise defined herein shall have the meaning
set forth in the Agreement.

 

3.          Section 2.3 of the Agreement is hereby amended to provide that the
Management Agreement with the Management Company shall be terminated on the
Closing Date and at Closing, Manager shall resign as the manager of the Company
and a replacement manager shall be appointed by Buyer.

 

4.          Notwithstanding any provision of Section 2.2.5 of the Agreement to
the contrary, upon the Company’s completion of the Project (subject to any Punch
List items as described below), the Company shall provide Buyer with a written
certification that the Project has been completed (“Completion Notice”),
together with true and correct copies of the following “Completion Documents”
(i) all Final Certificates of Occupancy for the entire Project, and (ii) the
certificate of the Project Architect or the AIA Document G-704 Certificate of
Substantial Completion (or factual equivalent from the Project Architect) as
provided in Section 2.2.5 of the Agreement. After delivery of the Completion
Notice and Completion Documents, the Buyer shall have the right to perform the
Final Inspection as provided in Section 2.2.5 of the Agreement. There are no
Change Requests under the Agreement other than as set forth in Schedule 2.
Manager, on behalf of the Company and the Sellers, shall complete the work on
the Punch List (if any) as required under the Agreement on or before the
Closing.

 

1

 

 

5.           Assignment of Interests.

 

(a)          Instead of Buyer acquiring the Property, at Closing, each Member
and Manager shall collectively assign to the Buyer one hundred percent (100%) of
the management and ownership interests in the Company (collectively,
“Interests”), free and clear of all liens, claims and encumbrances. At Closing
(i) the Sellers shall execute and deliver to Buyer the Assignment and Assumption
Agreement in the form attached hereto as Schedule 3 (the “Assignment and
Assumption”), whereby the Interests are assigned to Buyer, free and clear of all
liens, claims and encumbrances, (ii) Buyer (or its designee) shall become a
“Substituted Member” (as defined in the Constituent Documents) and the sole
member of the Company, all managers and officers of the Company shall resign and
Buyer’s designees shall be appointed as managers and officers of the Company,
and (iii) the Company shall continue to own the Property, subject only to the
Permitted Exceptions. Manager shall execute and deliver to Buyer at Closing (i)
a FIRPTA Affidavit, (ii) the Assignment and Assumption, (iii) as to the Member
Entities, certificates of good standing and resolutions authorizing this
transaction, (iv) the “Non-Imputation Documents” (as hereinafter defined), a
“Closing Affidavit” in form required by the Title Company to delete the gap,
party(ies) in possession (other than the Leases) and mechanics’ lien exceptions
in the Title Commitment, (v) the documents set forth in Sections 5.4.4 through
and including 5.4.12 of the Agreement and (vi) a closing statement (the “Closing
Statement”) reflecting the allocation of the Purchase Price among the Sellers
and other prorations and credits as contemplated in the Agreement or this
Amendment. The Manager shall be responsible for performing all post closing
repair obligations of the Company (previously the obligation of the Company) but
at the expense of the Sellers. The parties acknowledge and agree that the
documents set forth in Sections 5.4.1 through and including 5.4.3 of the
Agreement shall be inapplicable to the Closing as contemplated by this Amendment
and the Sellers shall have no obligation to deliver such documents.

 

(b)          At Closing, Buyer shall execute and deliver (i) the items set forth
in Sections 5.5.1 and 5.5.3 through and including 5.5.5 of the Agreement and
(ii) the Closing Statement. The parties acknowledge and agree that the document
set forth in Section 5.5.2 of the Agreement shall be inapplicable to the Closing
as contemplated by this Amendment and Buyer shall have no obligation to deliver
such documents.

 

(c)          On the Closing Statement, the amounts payable to the Sellers shall
be adjusted to provide an appropriate credit against (or increase to, as
applicable) the Purchase Price for all prorations and adjustments under the
Agreement, including the $1,000 Rent Ready credit for each unit which is not
Rent Ready. The Sellers agree that a portion of the Purchase Price in the amount
of [$250,000] (the “Sellers’ Holdback”) shall be disbursed to and held by
Manager after Closing for the purpose of satisfying any post-Closing obligations
or liabilities of the Sellers. Upon any post-Closing obligation or liability of
the Sellers becoming due and payable, Manager shall disburse the applicable
portion of the Sellers’ Holdback as necessary to satisfy such obligation or
liability. Upon the first (1st) anniversary of the Closing Date, Manager shall
disburse the remaining balance of the Seller’s Holdback, if any, to the Sellers
on a pro rata basis in accordance with their respective shares of the Purchase
Price as set forth in the Closing Statement. The provisions of this Section 5(c)
shall survive Closing.

 

2

 

  

(d)          On or before the Closing, Manager on behalf of the Sellers shall
provide to Buyer up-to-date (i.e., within the thirty (30) day period prior to
Closing) (i) UCC, judgment and tax lien searches for each Seller and the Company
in the appropriate jurisdiction(s) for each such Seller and the Company
reflecting that there are no liens or encumbrances affecting the Interests or
any personal property owned by the Company (other than the lien of the Company’s
construction financing that will satisfied at Closing) and (ii) judgment and
litigation searches for the Company reflecting that there is no pending judgment
lien or litigation affecting the Company or the Property. To the extent that
such searches reflect any lien encumbering a Seller’s Interest, or the Property
such Seller (as to itself) and the Manager, (as to the Property) shall either
satisfy any such obligation or provide evidence reasonably acceptable to Buyer
that any lien is not applicable to such Seller’s Interest or the Property, as
applicable.

 

(e)          At Closing, the Company shall pay and have completely performed in
full all obligations required to be paid or performed by the Company under the
Total Contracts (as defined below), except the Company shall remain obligated to
pay for goods or services provided under those contracts set forth on Schedule 7
(“Specified Contracts”) only to the extent such goods or services are provided
to the Company from and after Closing.

 

6.          Immediately prior to Closing, all of cash on hand for the Company
shall be distributed to the Sellers in accordance with the terms of the
applicable Constituent Documents (as defined in Section 10(l) herein) and
Schedule 4 attached hereto, and such disbursement of funds shall not in any way
whatsoever give rise to a credit against the Purchase Price or any other form of
compensation or consideration benefitting Buyer, except Buyer shall be entitled
to the prorations and adjustments set forth in the Agreement.

 

7.          All proceeds delivered to the Sellers at or in connection with
Closing pursuant to the terms of the Agreement shall be shared among the Sellers
in the same proportions and manner as set forth in the Constituent Documents if
the Company sold the Property and each of said Sellers would have shared in said
proceeds if the form of the transaction had remained a sale of the Property by
the Company, rather than a sale and assignment of the Interests, and if said
proceeds had been distributed immediately by the Company to all of its Members
in the manner prescribed in the Constituent Documents of the Company.

 

8.          The term “Member Entity” shall mean singularly, and the term “Member
Entities” shall mean collectively, all entities that comprise the Members of the
Company, including Manager, but excluding any entity that is an IRA custodian or
IRA trustee for the benefit of an individual.

 

9.          The term “Individual Members” shall mean all individuals that
comprise the Members of the Company. The term “Individual Member” shall mean
such individuals singularly.

 

3

 

  

10.        Manager’s Representations and Warranties. Manager hereby represents,
warrants and covenants unto Buyer as of the date hereof and as of Closing and
agrees with Buyer as follows, to wit:

 

(a)          Ability to Perform. Each of the covenants, representations and
warranties of the Company in the Agreement are and, at Closing, shall be true
and correct.

 

(b)          Taxes. The Company has paid or will pay prior to Closing all
federal, state and municipal income, sales, use, occupational, property and
other taxes, assessments, fees, and charges levied upon its assets and income or
otherwise relating or attributable to the Property and/or the assets of or
business conducted by the Company as of the Closing Date (as applicable);
provided, however, for the avoidance of doubt, that this sentence shall not
apply to (i) any taxes or assessments that are subject to proration in
accordance with the Agreement or (ii) any taxable gain or income of the Company
that is allocated to the Members in accordance with applicable law. The Company
has paid all sales and similar taxes with respect to the Property and all
rentals paid with respect thereto. The Company has not received any written
notice from any applicable governmental authority of any pending or threatened
special assessments pertaining to the Property, the Interests or the Company.
The Company is not delinquent in the payment of any tax, estimated tax,
assessment or governmental charge. There are no tax liens affecting Manager’s
Interest, the Property or assets of the Company, except liens for non-delinquent
property taxes on the Property (being prorated at Closing). At Closing, all
taxes and assessments on the Property and prior years will be paid to the extent
due to enable the Title Company to only take exception for taxes for the year of
Closing and subsequent years with respect to the Property. Manager shall cause
the Company to file a short-year tax return for the Company that includes the
period from its formation date through the Closing Date, and the Sellers shall
be solely responsible for payment of any and all taxes due to any governmental
agency related to the filing of such short-year tax return. In the event that
after the Closing Date a deficiency is determined in the amount of any federal,
state or local tax payable by the Company that would affect the Company or the
Buyer or its assigns (directly or indirectly) and which deficiency relates to
any period ending prior to the Closing Date, then, in that event, the Sellers
shall be fully responsible for the payment of said deficiency and agree to
indemnify the Buyer and/or its assigns related thereto.

 

(c)          Litigation. There is no litigation, action, or proceeding pending
or, to Manager’s knowledge, threatened relating to the Company, the Property, or
the transactions contemplated by the Agreement, including, but not limited to,
those alleging the violation of any laws, ordinances, orders or regulations of
governmental or quasi-governmental authorities.

 

(d)          Employees. From the date of each Company’s formation, the Company
has not ever had any employees or pension, profit sharing or other benefit
plans.

 

4

 

 

(e)          Financial Statements. The balance sheets, income statements, tax
statements and other financial information pertaining to the Company attached
hereto as Schedule 5 or which may be supplied by Manager to Buyer (“Financial
Records”) are in accordance with the books and records of the Company, used in
its day-to-day operations for the periods therein specified and same fairly
presents in all material respects, the financial condition of the Company.
Specifically, but not by way of limitation, the balance sheets comprising the
Financial Records disclose all of the debts, liabilities and obligations of any
nature (whether absolute, accrued, contingent or otherwise, and whether due or
to become due) of the Company at the applicable balance sheet date and have been
prepared consistently. Notwithstanding anything to the contrary in this Section,
the parties acknowledge that the Financial Records of the Company may not be
complete for the period of operation of the Company through the Closing Date.
Manager shall cause the Company to update such Financial Records through the
Closing to reflect any material changes in such Financial Records from the date
of such Financial Records through the Closing Date. As of Closing, there shall
be no loans or obligations owed by the Company to any person, firm or entity,
other than the Specified Liabilities.

 

(f)          Present Status. Since the dates of the most recent balance sheets
comprising the Financial Records, the Company has not:

 

(i)          Except for the Specified Liabilities, incurred any obligations or
liabilities, absolute, accrued, contingent or otherwise except to the extent
same shall be paid in full or prorated as part of Closing;

 

(ii)         Sold or transferred any assets, except in the ordinary course of
business;

 

(iii)        Suffered any damage, destruction or loss (whether or not covered by
insurance) materially affecting its properties, business or prospects;

 

(iv)        Waived or modified any contractual rights of substantial value;

 

(v)         Entered into any transaction other than in the ordinary course of
business; or

 

(vi)        Experienced any event or condition (financial or otherwise) which
does have, or reasonably might have, a material adverse affect on its assets,
condition or business prospects.

 

(g)          Specified Liabilities. Immediately following the completion of the
Closing, the Company shall not have any liabilities or obligations other than
the Leases, Specified Contracts, Permitted Exceptions (collectively “Specified
Liabilities”). The Company has paid and shall pay in full on or before Closing
all hard and soft costs in connection with development and construction of the
Project. The Company and Manager hereby (i) terminate all agreements between
Company and Manager effective as of Closing, and (ii) agree that all obligations
of the Company to Manager, including, but not limited to, any obligations under
any agreements between the Company and Manager, including, but not limited to,
any indemnities, shall be deemed satisfied or waived by Manager as of Closing.

 

(h)          FIRPTA. Manager is a “United States person” within the meaning of
the Internal Revenue Code of 1986, as amended.

 

(i)           Free and Clear. Manager’s Interest in and rights as manager of the
Company as of the Closing Date shall be free and clear of all liens and
encumbrances.

 

5

 

 

(j)           No Warrants. The Company has not issued any outstanding options,
warrants or other rights to purchase any interest in the Company or the
Property. The Company has not issued or authorized any outstanding purchase
rights, subscription rights, conversion rights, exchange rights or other
contracts or commitments that could require the Company to issue, sell or
otherwise cause to become outstanding any additional interests in the Company.

 

(k)          Interest. The Interests of the Members, collectively, to be
assigned by the Members to Buyer comprise all of the issued and outstanding
legal and beneficial Interests in the Company. The percentage of each Interest
owned by each Member in the Company is set forth on Schedule 1. The Members set
forth on Schedule 1 comprise all “Investor Members” (as defined in the
Constituent Documents) of the Company. Manager owns its Interest in the Company
free and clear of all liens, claims, and encumbrances. All of such Interests
have been duly authorized, are validly issued, fully paid and nonassessable, and
are not subject to preemptive rights, rights of first refusal or any other right
or interest of any third party created by statute or any agreement to which the
Company or Manager is a party or by which either the Company or Manager is bound
or subject. Neither the Company nor Manager has issued or granted any interests,
options, interest appreciation rights, performance units or similar rights
related to Company. All necessary consents, approvals and requirements to
transfer Manager’s Interest to Buyer, free of liens, claims and encumbrances,
including, but not limited to, requirements under the Constituent Documents,
have been obtained as of the date hereof. There are no contracts, commitments or
agreements relating to voting, purchase or sale of all or any portion of
Manager’s Interest, or any or rights to distributions with respect thereto,
except as set forth in the Constituent Documents.

 

(l)           Constituent Documents. True and correct copies of the Company’s
operating agreement and all amendments, assignments and supplements thereto (the
“Constituent Documents”) are set forth on Schedule 4. Such Constituent Documents
shall not be amended prior to Closing without Buyer’s written approval. Schedule
1 sets forth the name of each Member and such Member’s percentage Interest in
the Company.

 

(m)         Tax Returns. The Company shall file or cause to be filed all
applicable federal, state and local tax returns applicable to the Company
required to be filed before Closing and has paid all taxes due with respect to
the Company with respect to the periods covered by such returns for the period
prior to Closing. Neither the Internal Revenue Service nor any other taxing
authority is now asserting or to the knowledge of Manager threatening to assert
against any of the Sellers any deficiency or claim for additional taxes or
interest thereon or penalties in connection therewith relating to income or gain
allocated to them by the Company. After Closing, Manager agrees to cause all tax
returns and reports that are required to be prepared and filed for the period of
operations of the Company prior to the Closing Date, including but not limited
to the short tax year for the year of Closing and any taxes due related thereto
as otherwise set forth herein, to be timely prepared and filed, at the Sellers’
expense. The Sellers shall satisfy all amounts falling due prior to the Closing
Date with respect thereto.

 

6

 

 

(n)          Sales Tax. At Closing, all sales tax returns to the extent such
returns are due prior to Closing with respect to the Property owned by the
Company will have been filed. Any outstanding obligation for sales tax on rents
which have been paid shall be prorated with the Sellers responsible for such
sales taxes in connection with the Property at or prior to Closing and the
Company shall be responsible for such sales taxes in connection with the
Property subsequent to Closing. Notwithstanding the previous sentence, to the
extent the Company has collected sales tax on rent payments made prior to the
Closing, the amount of all such sales taxes that were collected (or should have
been so collected) shall be retained by the Company and not disbursed to Members
(to the extent not previously paid to the North Carolina Department of Revenue)
at the Closing to be used to satisfy the obligation to collect and remit such
sales taxes to the North Carolina Department of Revenue. All transfer taxes and
withholdings with respect to this transaction shall be paid by the Sellers at
Closing.

 

(o)          The Company has been and is in compliance in all material respects
with the loan documents for the Company’s construction loan that is secured by
the Property.

 

(p)          Recycled Entities. The Company:

 

(i)          has not entered into any contract or agreement with any of its
“Affiliates”, constituents, or owners, or any guarantors of any of its
obligations or any Affiliate of any of the foregoing (individually, a “Related
Affiliate Party,” and collectively, the “Related Affiliate Parties”), except
upon terms and conditions that are commercially reasonable and substantially
similar to those available in an arm’s-length transaction with an unrelated
party. “Affiliate” of any person, firm or entity (“Person”) means (i) any other
Person which, directly or indirectly, is in Control of, is under the Control of,
or is under common Control with, such Person; (ii) any other Person who is a
director or officer of (A) such Person, (B) any subsidiary of such Person, or
(C) any Person described in clause (i) of this definition; or (iii) any
corporation, limited liability company or partnership which has as a director
any Person described in Section (ii) of this definition;

 

(ii)         has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

 

(iii)        has maintained all of its books, records, financial statements and
bank accounts separate from those of any other Person;

 

(iv)        has not had its assets listed as assets on the financial statement
of any other Person;

 

(v)         has filed its own tax returns (except to the extent that it has been
a tax disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person;

 

(vi)        has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Affiliate Party);

 

(vii)       has conducted all of its business and held all of its assets in its
own name;

 

(viii)      has not commingled its assets with those of any other Person and has
held all of its assets in its own name;

 

7

 

  

(ix)         has not guaranteed or become obligated for the debts of any other
Person;

 

(x)          has not held itself out as being responsible for the debts or
obligations of any other Person; has allocated fairly and reasonably any
overhead expenses that have been shared with an Affiliate, including paying for
office space and services performed by any employee of an Affiliate or Related
Affiliate Party;

 

(xi)         has not pledged its assets to secure the obligations of any other
Person and no such pledge remains outstanding; and

 

(xii)        has not had any of its obligations guaranteed by an Affiliate or
other Related Affiliate Party, except for guarantees that have been either
released or discharged (or that will be discharged as a result of the Closing).

 

The Company is a “Single Purpose Entity” which is a limited liability company
which, at all times since its formation and thereafter:

 

(i)          The Company does not own and has not owned, either directly or
indirectly, any asset or property other than (1) the Property, and (2)
incidental personal property necessary for the ownership or operation of the
Property;

 

(ii)         The Company has not engaged in and will not engage in any business
other than the ownership, management and operation of the Property (with respect
to Company), and the Company will conduct and operate its business as presently
conducted and operated;

 

(iii)        The Company has not entered and will not enter into any contract or
agreement with any affiliate of the Company, any Member of Company or any
affiliate of any Member, except upon terms and conditions that are intrinsically
fair, commercially reasonable and substantially similar to those that would be
available on an arms-length basis with unaffiliated third parties;

 

(iv)        The Company has not incurred and will not incur any indebtedness,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than (1) trade and operational debt incurred
in the ordinary course of business with trade creditors in amounts as are normal
and reasonable under the circumstances provided that such debt is paid by
Closing, and (2) except for debt which is being paid in full on or before
Closing. At Closing, there shall be no secured debt (subordinate or pari passu)
encumbering the Property, nor any liabilities other than the Specified
Liabilities;

 

(v)         The Company has not made and will not make any loans or advances to
any third party (including any affiliate, constituent party or any affiliate of
any constituent party), and has not and will not acquire obligations or
securities of its affiliates or any constituent party.

 

8

 

  

(vi)        The Company has been, are and will remain solvent and the Company
has and will pay its own debts and liabilities from its assets, as the same
shall become due.

 

(vii)       The Company has done or caused to be done and will do or cause to be
done all things necessary to observe organizational formalities and preserve its
existence, and the Company has not and will not, prior to Closing, nor has the
Company permitted nor will Company permit any of its Members or Manager, to
amend, modify or otherwise change the partnership certificate, partnership
agreement, articles of incorporation, bylaws, articles of organization,
operating agreement, trust agreement or other organizational document of Company
in a manner which would result in a breach of any of the representations,
warranties or covenants set forth in this Amendment or in a manner that would
otherwise adversely affect the Company’s single purpose status.

 

(viii)      The Company has and will maintain all of its books, records,
financial statements and bank accounts separate from those of its affiliates,
any Member and any other person; provided, however, Company may include its
financial statements as part of a consolidated financial statement if (i) such
statements contain a notation that makes clear that Company is a separate entity
and that the assets and credit of the Company are not available to satisfy
liabilities of any other person and that the assets and credit of such other
person are not available to satisfy liabilities of the Company, the Company has
and will file its own tax returns as required by applicable state and federal
law; the Company has maintained and shall maintain its books, records,
resolutions and agreements as official records.

 

(ix)         The Company has been and will be, and at all times has and will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any affiliate of the Company or any Member, or any
affiliate of any Member), has corrected and will correct any known
misunderstanding regarding its status as a separate entity, has conducted and
will conduct business in its own name, has not identified and shall not identify
itself or any of its affiliates as a division or part of the other and has
maintained and shall maintain and utilize separate stationery, invoices and
checks.

 

(x)          The Company has not assumed or guaranteed and will not assume or
guaranty the debts of any other person, has not held and will not hold itself
out to be responsible for the debts of any other person, and has not and will
not otherwise pledge its assets for the benefit of any other person or hold out
its credit as being available to satisfy the obligations of any other person.

 

(xi)         The Company has maintained and will maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.

 

(xii)        Neither the Company, Manager, nor any of their respective Members
has caused or will cause or permit the dissolution, winding up, liquidation,
consolidation or merger in whole or in part, of the Company; and neither Company
nor any of its respective Members has disposed or will dispose of all or
substantially all of the assets of Company and has not changed and will not
change Company legal structure.

 

9

 

  

(xiii)       The Company has not commingled and will not commingle the funds and
other assets of Company with those of any affiliate or Member or any other
person.

 

(xiv)      The Company has maintained and will maintain its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any affiliate or constituent party,
or any other person.

 

(xv)       The Company does not and will not hold itself out to be responsible
for the debts or obligations of any other person.

 

(xvi)      The Company does and shall continue to (i) allocate fairly and
reasonably any overhead and expense for office space shared with any affiliated
person, (ii) pay any liabilities, including salaries of its employees, out of
its own funds and not from funds of any affiliated person and/or (iii) maintain
a sufficient number of employees (which may be zero) in light of its
contemplated business operations.

 

(xvii)     The Company shall not institute proceedings to be adjudicated
bankrupt or insolvent, or consent to the institution of such proceedings against
it, or file a petition seeking, or consent to, reorganization or relief, under
any chapter of the Bankruptcy Code (Title 11 of the United States Code), as
amended, or any other bankruptcy or similar laws, or consent to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator or similar official
of it or of a substantial part of its assets or property, or make an assignment
for the benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take any action in furtherance of any of the
foregoing. Without limiting the foregoing and notwithstanding any other
provision of the Agreement or of any of the organizational documents of Company
or any provision of law that otherwise so empowers the Company, the Company
shall not be authorized or empowered to, nor shall the Company institute
proceedings to have the Company adjudicated bankrupt or insolvent, or consent to
the institution of bankruptcy or insolvency proceedings against the Company or
file a voluntary petition seeking, or consent to, reorganization or relief with
respect to the Company under any applicable federal or state law relating to
bankruptcy, or seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Company or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Company, or admit in writing the Company’s inability to pay its
debts generally as they become due, or to the fullest extent permitted by law,
to take any action in furtherance of any such action. The Company shall not be
authorized or empowered, nor shall the Company consolidate, merge, dissolve,
liquidate or sell all or substantially all of the Company’s assets.

 

(q)          At Closing, the Company shall own the Property free and clear of
all liens and encumbrances, subject only to the Permitted Exceptions.

 

(r)          There has been no dissolution of the Company.

 

(s)          As of Closing, no buy-sell has been exercised under the Constituent
Documents.

 

(t)          All outstanding debts and operating expenses of the Company shall
be paid in full as of the Closing, except to the extent that any such items
shall be prorated or otherwise shall be the Company’s or the Buyer’s
responsibility after Closing in accordance with the express terms of the
Agreement, as amended hereby.





10

 

 

(u)          Schedule 6 attached hereto and made a part hereof is a true and
correct schedule of all contracts to which the Company is a party (“Total
Contracts”). The term “Specified Contracts” is amended to include the contracts
set forth on Schedule 7. At Closing and subject to the provisions of the
Agreement relating to proration of expenses, the Company shall pay and have
completely performed in full all obligations required to be paid or performed by
the Company under the Total Contracts, except the Company shall remain obligated
to pay for services provided under the Specified Contracts for services first
provided to the Company from and after Closing. The Company is and at Closing
shall be current and in good standing in all material respects under all of the
Total Contracts.

 

(v)         All loans, fees and expenses of the Company shall be paid in full at
Closing except for the Specified Liabilities and items which will be prorated
and paid in accordance with the terms of the Agreement.

 

Section 7.3 of the Agreement shall apply to the representations and warranties
made in this Section 10 and the representations and warranties made pursuant to
this Section 10 shall survive for the statute of limitations period; however,
all representations and warranties referred to in Section 7.3 of the Agreement
shall survive only to the extent provided for in Section 7.3 of the Agreement.

 

11.         Manager’s Indemnity; Joint Liability.

 

(a)          Manager hereby agrees to indemnify and hold Buyer harmless for all
loss, costs, or expense, including reasonable attorneys’ fees through all trial
and appellate levels for any breach of representations or warranties in Section
10 of this Amendment. The provisions of this Section shall survive Closing for
the statute of limitations period.

 

(b)          Manager shall be jointly and severally liable for all
representations, warranties, covenants and obligations of the Sellers under this
Amendment except for (i) the representations of the Member Entities (other than
Manager) under Section 12 hereof; (ii) the indemnification obligations of the
Member Entities (other than Manager) under Section 13 hereof; (iii) the
representations of the Individual Members under Section 14 hereof; and (iv) the
indemnification obligations of the Individual Members under Section 15 hereof.

 

12.         Member Entities’ Representations and Warranties. Notwithstanding
anything to the contrary contained in this Agreement, each of the Member
Entities (including Manager in its capacity as a Member Entity), individually
and severally, hereby represents, warrants and covenants, on behalf of itself
only and with respect only to its respective share of and interest in the
Interests, and not jointly with any other Sellers, unto Buyer and agrees with
Buyer as follows, to wit:

 

(a)          Ability to Perform. Such Member Entity has the full power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment applicable to it. No order, permission, consent, approval, license,
authorization, registration or validation of, or filing with, or exemption by,
any governmental agency, commission, board or public authority is required to
authorize, or is required in connection with, the execution, delivery and
performance of this Amendment by such Member Entity performing its obligations
under this Amendment including, but not limited to, transferring such Member
Entity’s Interest to Buyer (or its designees).

 

11

 

 

(b)          Taxes. Such Member Entity has paid or will pay prior to Closing all
federal, state and municipal income, sales, use, occupational, property and
other taxes, assessments, fees, and charges levied upon its assets and income or
otherwise relating or attributable to the assets of or business conducted by it
and that are due as of the Closing Date (as applicable); provided, however, for
the avoidance of doubt, that this sentence shall not apply to any taxes or
assessments that are subject to proration in accordance with the Agreement. Such
Member Entity has not received any written notice from any applicable
governmental authority of any pending or threatened special assessments
pertaining to such Member Entity’s Interest. Such Member Entity is not
delinquent in the payment of any tax, estimated tax, assessment or governmental
charge. There are no tax liens affecting the Interest of such Member Entity. In
the event that after the Closing Date a deficiency is determined in the amount
of any federal, state or local tax payable by such Member Entity that would
affect Buyer or its assigns (directly or indirectly) and which deficiency
relates to periods ending prior to the Closing Date, then, in that event, such
Member Entity shall be fully responsible for the payment of said deficiency and
agrees to indemnify the Buyer and/or its assigns related thereto as set forth in
Section 13 hereof.

 

(c)          Duly Organized. Such Member Entity is duly organized and validly
existing and is in good standing in the state of its formation. Such Member
Entity has full power and authority to enter into this Amendment and to perform
its respective obligations hereunder.

 

(d)          Litigation. There is no litigation, action, or proceeding pending
or, to such Member Entity’s knowledge, threatened relating to such Member Entity
or such Member Entity’s Interest, including, but not limited to, those alleging
the violation of any laws, ordinances, orders or regulations of governmental or
quasi-governmental authorities.

 

(e)          FIRPTA. Such Member Entity is a “United States person” within the
meaning of the Internal Revenue Code of 1986, as amended.

 

(f)           Free and Clear. The Interest of such Member Entity as of the
Closing Date is in the percentage set forth on Schedule 1 and such Interest
shall be transferred to Buyer free and clear of all liens and encumbrances.

 

(g)          No Warrants. Except as set forth in the Constituent Documents for
the Company, such Member Entity has not issued or been issued any outstanding
options, warrants or other rights to purchase the Interest held by such Member
Entity, and such Member Entity has not issued or authorized or been issued any
purchase rights, subscription rights, conversion rights, exchange rights or
other contracts or commitments that could require such Member Entity to
transfer, sell or otherwise cause any third party to hold its respective
Interest.

 

12

 

 

(h)          Interest. The Interest of such Member Entity as shown on Schedule 1
comprises all of the legal and beneficial Interest of such Member Entity in the
Company. Such Member Entity owns such issued and outstanding legal and
beneficial Interest free and clear of all liens, claims, and encumbrances. To
such Member Entity’s knowledge, its Interest has been duly authorized, is
validly issued, fully paid and nonassessable, free and clear of any liens and
encumbrances of any kind, and is not subject to preemptive rights, rights of
first refusal or any other right or interest of any third party created by
statute or any agreement to which such Member Entity is a party or by which it
is bound or subject. Such Member Entity has not issued or granted any interests,
options, interest appreciation rights, performance units or similar rights
related to its Interest. All necessary consents, approvals and requirements of
such Member Entity to transfer the Interest to Buyer, free of liens, claims and
encumbrances, including, but not limited to, the requirements of the Constituent
Documents have been obtained as of the date hereof. There are no contracts,
commitments or agreements relating to voting, purchase or sale of such Member
Entity’s Interest, or any rights to distributions with respect thereto, except
as set forth in the Constituent Documents for the Company.

 

(i)           Tax Returns. Such Member Entity shall file or cause to be filed
all applicable federal, state and local tax returns applicable to it and
required to be filed before Closing and has paid all taxes due with respect to
such Member Entity with respect to the periods covered by such returns for the
period prior to Closing. Neither the Internal Revenue Service nor any other
taxing authority is now asserting or, to the knowledge of such Member Entity,
threatening to assert against it any deficiency or claim for additional taxes or
interest thereon or penalties in connection therewith, which additional taxes,
interest or penalties, if any, such Member Entity shall promptly pay upon
assessment, unless such assessment is disputed in good faith. After Closing,
such Member Entity agrees to cause all tax returns and reports that are required
to be prepared and each filed for the period of operations of such Member Entity
prior to the Closing Date.

 

The representations and warranties made pursuant to this Section 12 shall
survive for the statute of limitations period.

 

13.         No Joint Liability of Member Entities; Member Entities Indemnity. It
is hereby understood, acknowledged and agreed by all parties hereto that each
Member Entity (including the Manager in its capacity as a Member Entity) shall
be severally liable as to its representations and obligations as one of the
Member Entities as set forth in Section 12. Each Member Entity (including the
Manager in its capacity as a Member Entity) will indemnify and hold Buyer
harmless for all loss, costs, or expense, including reasonable attorneys’ fees
through all trial and appellate levels for any breach of such Member Entity’s
representations or warranties in Section 12 of this Amendment. The provisions of
this Section shall survive Closing for the statute of limitations period.

 

14.         Individual Members Representations and Warranties. Notwithstanding
anything to the contrary contained in this Agreement, each of the Individual
Members, individually and severally, hereby represents, warrants and covenants,
on behalf of himself or herself only and with respect only to his or her
respective share of and interest in the Interests, and not jointly with any
other Sellers unto Buyer and agrees with Buyer as follows, to wit:

 

13

 

 

(a)          Ability to Perform. Such Individual Member has the full power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment applicable to him or her. No order, permission, consent, approval,
license, authorization, registration or validation of, or filing with, or
exemption by, any governmental agency, commission, board or public authority is
required to authorize, or is required in connection with, the execution,
delivery and performance of this Amendment by such Individual Member performing
his or her obligations under this Amendment including, but not limited to,
transferring such Individual Member’s Interest to Buyer (or its designees).

 

(b)          Taxes. Such Individual Member has paid or will pay prior to Closing
all federal, state and municipal income, sales, use, occupational, property and
other taxes, assessments, fees, and charges levied upon its assets and income or
otherwise relating or attributable to the assets of or business conducted by him
or her and that are due as of the Closing Date (as applicable); provided,
however, for the avoidance of doubt, that this sentence shall not apply to any
taxes or assessments that are subject to proration in accordance with the
Agreement. Such Individual Member has not received any written notice from any
applicable governmental authority of any pending or threatened special
assessments pertaining to such Individual Member’s Interest. Such Individual
Member is not delinquent in the payment of any tax, estimated tax, assessment or
governmental charge. There are no tax liens affecting the Interest of such
Individual Member. In the event that after the Closing Date a deficiency is
determined in the amount of any federal, state or local tax payable by such
Individual Member that would affect Buyer or its assigns (directly or
indirectly) and which deficiency relates to periods ending prior to the Closing
Date, then, in that event, such Individual Member shall be fully responsible for
the payment of said deficiency and agrees to indemnify the Buyer and/or its
assigns related thereto as set forth in Section 14.

 

(c)          Litigation. There is no litigation, action, or proceeding pending
or, to such Individual Member’s knowledge, threatened relating to such
Individual Member or his or her Interest, including, but not limited to, those
alleging the violation of any laws, ordinances, orders or regulations of
governmental or quasi-governmental authorities.

 

(d)          FIRPTA. Such Individual Member is a “United States person” within
the meaning of the Internal Revenue Code of 1986, as amended.

 

(e)          Free and Clear. The Interest of such Individual Member as of the
Closing Date is in the percentage set forth on Schedule 1 and such Interest
shall be transferred to Buyer free and clear of all liens and encumbrances.

 

(f)           No Warrants. Except as set forth in the Constituent Documents for
the Company, such Individual Member has not issued or has been issued any
outstanding options, warrants or other rights to purchase the Interest held by
such Individual member, and such Individual Member has not issued or authorized
or has been issued any purchase rights, subscription rights, conversion rights,
exchange rights or other contracts or commitments that could require such
Individual Member to transfer, sell or otherwise cause any third party to hold
his or her respective Interest.

 

14

 

 

(g)          Interest. The Interest of such Individual Member as shown on
Schedule 1 comprises all of the legal and beneficial Interest of such Individual
Member in the Company. Such Individual Member owns his or her issued and
outstanding legal and beneficial Interest in the Company free and clear of all
liens, claims, and encumbrances. To such Individual Member’s knowledge, his or
her Interest has been duly authorized, is validly issued, fully paid and
nonassessable, free and clear of any liens and encumbrances of any kind, and is
not subject to preemptive rights, rights of first refusal or any other right or
interest of any third party created by statute or any agreement to which such
Individual Member is a party or by which he or she is bound or subject. Such
Individual Member has not issued or granted any interests, options, interest
appreciation rights, performance units or similar rights related to his or her
Interest. All necessary consents, approvals and requirements to transfer the
Interest of such Individual Member to Buyer, free of liens, claims and
encumbrances, including but not limited to, the requirements of the Constituent
Documents, have been obtained as of the date hereof. There are no contracts,
commitments or agreements relating to voting, purchase or sale of such
Individual Member’s Interest, or any rights to distributions with respect
thereto, except as set forth in the Constituent Documents for the Company.

 

(h)           Tax Returns. Such Individual Member shall file or cause to be
filed all applicable federal, state and local tax returns applicable to him or
her and required to be filed before Closing and has paid all taxes due with
respect to such Individual Member with respect to the periods covered by such
returns for the period prior to Closing. Neither the Internal Revenue Service
nor any other taxing authority is now asserting or, to the knowledge of such
Individual Member, threatening to assert against him or her any deficiency or
claim for additional taxes or interest thereon or penalties in connection
therewith, which additional taxes, interest or penalties, if any, such
Individual Member shall promptly pay upon assessment, unless such assessment is
disputed in good faith, whereupon such Individual Member shall pay same (which
may be paid under protest). After Closing, such Individual Member agrees to
cause all tax returns and reports that are required to be prepared and each
filed for the period prior to the Closing Date.

 

The representations and warranties made in this Section 14 and the
representations and warranties made pursuant to this Section 14 shall survive
for the statute of limitations period.

 

15.        No Joint Liability of Individual Members; Individual Members
Indemnity. It is hereby understood, acknowledged and agreed by all parties
hereto that each Individual Member shall be severally liable for its
representations, warranties and obligations set forth in Section 14. Each
Individual Member will indemnify and hold Buyer harmless for all loss, costs, or
expense, including reasonable attorneys’ fees through all trial and appellate
levels for any breach of such Individual Member’s representations or warranties
in Section 14 of this Amendment. The provisions of this Section shall survive
Closing for the statute of limitations period.

 

16.        Conversion. On or before Closing, the Sellers shall cause the Company
to be converted to a Delaware limited liability company in accordance with
applicable law based on documents prepared by Seller reasonably approved by
Buyer.

 

17.        Non-Imputation. At Closing, Manager shall execute and deliver an
affidavit in the form of Schedule 8 attached hereto and made a part hereof and
such other reasonable documentation required by the Title Company to issue a
non-imputation endorsement to the Title Policy to be issued to Buyer at Closing
(“Non-Imputation Documents”).

 

15

 

  

18.        Breach. Notwithstanding any provisions of Sections 10 through 15,
inclusive, to the contrary, a breach by any of the Sellers of their respective
representations, warranties or covenants under this Agreement on or before
Closing shall constitute a Seller default under the Agreement entitling Buyer to
the remedies for such default under the Agreement.

 

19.        Counterpart. This Amendment may be executed in any number of
counterparts, each of which, when executed, shall be deemed an original and all
of which shall be deemed one and the same instrument. Facsimile transmission
signatures of this Amendment shall be deemed to be original signatures.

 

20.        Advice. Each party to this Amendment has been individually and
separately advised and represented by such legal, tax and other advisors as such
party has desired, or has purposely chosen to forego such separate
representations and advice.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

16

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

   



  BUYER:           TRADE STREET OPERATING     PARTNERSHIP, LP, a Delaware
limited     partnership                 By: Trade Street OP GP, LLC, a Delaware
      limited liability company, its General       Partner                   By:
Trade Street Residential, Inc., a         Maryland corporation, its Sole        
Member                     By: /s/ Richard Ross         Name: Richard Ross      
  Title: CFO         Date: January 14, 2014

 

  SELLERS:             WOODFIELD INVESTMENT COMPANY,     LLC, as Manager        
    By:       Name:       Title:       Date:  

 

The signatures for the Members as Sellers are set forth either above or below
their respective names on Schedule 1 attached hereto.

 

The Company hereby joins this Amendment for the purposes of consenting to the
transaction described herein and the provisions hereof.

 

17

 



  WAKE FOREST APARTMENTS, LLC,   a North Carolina limited liability company  
LLC, as Manager       By: Woodfield Investment Company, LLC, its Manager        
    By: /s/ Michael A. Underwood     Name: Michael A. Underwood     Title:
Manager     Date: January 14, 2014

 

18

 

 

SCHEDULE 1

 

 



MEMBERS   PERCENTAGE INTEREST Woodfield Investment Company, LLC   55.000%      
  By: /s/  Michael A. Underwood     Name: Michael A. Underwood     Title:  
Manager     Date:   January 14, 2014             ARA Investment Partners III LLC
  1.380%         By: /s/  Blake Okland     Name: Blake Okland     Title:
Principal     Date: December 16, 2013             Atlantic Associates, Ltd.  
4.140%         By: /s/ Leon E. Teske     Name:   Leon E. Teske     Title:
President     Date: December 16, 2013                     /s/ John Coleman  
0.690% John Coleman     Date: December 17, 2013             Commercial
Investment Group – Woodfield Creek, GP   7.658%         By: /s/ Kevin M. Johnson
    Name: Kevin M. Johnson     Title: President     Date: December 17, 2013    
        /s/ Robert P. Conlon   0.690% Robert P. Conlon     Date: January 10,
2014    



 

19

 

 



Connark Company, Ltd.   1.035%         By: /s/ Leon E. Teske     Name: Leon E.
Teske     Title: President     Date: December 16, 2013                     /s/
Kenneth A. Gill   1.380% Kenneth A. Gill     Date: December 19, 2013            
        /s/ Robert K. Grunewald   1.725% Robert K. Grunewald     Date: January
6, 2014                     /s/ Robert A. Jones   1.380% Robert A. Jones    
Date: December 15, 2013                     /s/ Jeff M. Kane   0.690% Jeff M>
Kane     Date: December 31, 2013             Delaware Charter Guarantee & Trust
F/B/O Alain LeCoque SEP IRA   0.690%         By:   /s/ Rachel Heil, on behalf of
Delaware Charter     Name: Rachel Heil, on behalf of Delaware Charter     Title:
Retirement Plans Supervisor     Date: December 19, 2013    



 

20

 

 



PENSCO Trust Co. Custodian F/B/O Brian P. Schick IRA   1.483%         By: /s/
Brian P. Schick, IRA Holder     Name: Brian P. Schick     Title: IRA Holder    
Date: December 30, 2013                     /s/ Lori N. Ring   0.690% Lori N.
Ring     Date: December 16, 2013                     /s/ Michael G. Smith  
0.690% Michael G. Smith     Date: December 15, 2013             Stifel Nicholas
C/F Paul Finnen SEP IRA   1.380%         By: /s/ Paul Finnen     Name: Paul
Finnen     Title: SEP IRA     Date: December 19, 2013             By: /s/
William R. Greenwald     Name: William R. Greenwald     Title: Vice President  
  Date: December 18, 2013             Sunwest Trust Inc. Custodian for Scott
Vuncannon IRA   0.690%         By: /s/ Scott Vuncannon     Name: Scott Vuncannon
    Title: IRA Owner     Date: December 17, 2013             By: /s/ Cynthia
Archulett     Name: Cynthia Archulett     Title: Executive Vice President    
Date: December 30, 2013    



 

21

 

 



/s/ Kyle. W. Taylor   2.070% Kyle W. Taylor     Date: December 16, 2013        
    WCF Wake Forest LLC   10.349%         By:   Theresa R. Gebhart     Name:
Theresa R. Gebhart     Title: Co-Manager     Date: December 31, 2013            
        /s/ William C. Whitley   0.690% William C. Whitley     Date: December
16, 2013             DKTTP Capital LLC   1.380%         By: /s/ Todd Gordon    
Name: Todd Gordon     Title: Managing Member     Date: December 19, 2013        
     /s/ John Ford   0.690% John Ford     Date: December 15, 2013            
 /s/ Margaret Ford     Margaret Ford     Date: December 15, 2013            
 /s/ Greg Bonifield   0.772% Greg Bonifield     Date: January 6, 2014          
  PENSCO Trust Co. F/B/O Todd Jacobus IRA   0.772%         By: /s/ Todd Jacobus
    Name: Todd Jacobus     Title: Member     Date: December 16, 2013            
PENSCO Trust Co. F/B/O Michael Schwarz IRA   0.772%         By: /s/ Michael
Schwarz     Name: Michael Schwarz     Title:       Date: December 12, 2013    



 

22

 

 



PENSCO Trust Co. F/B/O Mike Underwood Roth IRA   0.772%         By: /s/ Michael
A. Underwood     Name: Michael A. Underwood     Title:       Date: December 20,
2013             PENSCO Trust Co. F/B/O Chad Hagler IRA   0.345%         By: /s/
Chad Hagler     Name: Chad Hagler     Title:       Date: December 16, 2013      
              TOTAL:     100%



 

23

 

 

SCHEDULE 2

 

CHANGE REQUESTS

 

1

 

 

SCHEDULE 3

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (“Assignment”) is entered into as of
_____ day of ____________2014 (“Effective Date”), by and among
__________________________________________ (“Assignee”), and the members listed
on Schedule A, attached hereto (each an “Assignor” and collectively the
“Assignors”), with the joinder of Woodfield Investment Company, LLC (“Manager”).

 

RECITALS:

 

A.           Wake Forest Apartments LLC (“Company”) was formed upon filing
Articles of Organization with the North Carolina Secretary of State on February
28, 2012 and is governed by that certain Operating Agreement of Wake Forest
Apartments LLC dated July 13, 2012 (as amended, the “Operating Agreement”).

 

B.           Each Assignor severally represents that he, she or it owns such
Assignor’s respective membership interest in the Company as shown on Schedule A
attached hereto (each, an “Interest” and collectively, the “Interests”), free of
all liens, claims and encumbrances.

 

C.           Manager represents that it is the sole manager of the Company and
that the Interests set forth on Schedule A attached hereto comprise one hundred
percent (100%) of the membership interests of the Company.

 

D.           Pursuant to that certain Purchase and Sale Agreement effective
October 29, 2012 (the “Original Agreement”) by and between the Company and Trade
Street Operating Partnership, L.P. (“Trade Street”), as amended by that certain
Amendment to Purchase and Sale Agreement dated ______________, 2014 (the “First
Amendment”) by and among the Company, Trade Street, Manager and the Assignors
(the Original Agreement together with the First Amendment, and as may be further
amended, being referred to herein as the “Agreement”), the Assignors desire to
assign the Interests in the Company to Assignee, free of liens and encumbrances,
Manager desires to resign as manager of the Company, and the Assignors desire to
consent to Assignee’s appointment of a replacement manager of the Company.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00), the mutual covenants
set forth in this Assignment and the Operating Agreement, the consideration to
be paid in cash or immediately available funds to Assignors from the proceeds of
the Closing pursuant to Section 1.1.1 of the Agreement (the “Consideration”),
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1

 

 

1.          Definitions. All terms used herein which have their initial letter
capitalized which have been specially defined in the Operating Agreement shall
have the same meaning herein as set forth in the Operating Agreement, unless
expressly provided otherwise herein. All terms used herein which have their
initial letter capitalized and which have not been specifically defined in the
Operating Agreement but which have been specifically defined in the Agreement
shall have the same meaning herein as set forth in the Agreement, unless
expressly provided otherwise herein.

 

2.          Assignment. Each Assignor hereby assigns and transfers of his, her
or its respective Interest (including the management and voting rights related
thereto, if any) in the Company to Assignee free of all liens, claims and
encumbrances. Each Assignor and Manager hereby approve the transfer of the
Interests in the Company (including any and all applicable management rights
related thereto) to Assignee as set forth above and in the Agreement. Each
Assignor consents to the admission of Assignee as the sole Member of the Company
owning the Interests (including any and all applicable the management and voting
rights related thereto).

 

3.          Assumption. Assignee hereby accepts the assignment of the Assignors’
Interests in the Company and assumes all obligations with respect to such
Interests first accruing from and after the Effective Date of this Assignment.

 

4.          Replacement Manager. Manager hereby resigns as the manager of the
Company, and Assignee appoints ______________ [to be designated by Assignee] as
the sole manager of the Company. Each Assignor hereby consents to the
designation of such replacement manager of the Company.

 

5.          Amendments. The definition of “Members” in the Operating Agreements
is amended to mean the Assignee.

 

6.          Sequencing. Each Assignor hereby consents that all acts contemplated
and effected by this Assignment and the Agreement shall be deemed, for all
purposes, to be effectuated in the following order: (i) the resignation of
Manager as the manager of the Company, (ii) the appointment of ________________
[to be designated by Assignee] as sole manager of the Company, (iii) the
assignment of all of the Interests in the Company from all Assignors to Assignee
and admission of Assignee as sole Member in the Company, and (iv) the amendment
to the Operating Agreement to reflect the foregoing; provided, however, that all
of the foregoing shall be deemed to have occurred only upon the conclusion of
Closing and the contemporaneous payment of the Consideration by Assignee in cash
or immediately available funds.

 

7.          Consideration. The parties to this Assignment acknowledge and agree
that they are each receiving reasonably equivalent value and sufficient
consideration for executing this Assignment.

 

8.          Representations and Warranties. The representations and warranties
of Manager and each of the Members contained in the Amendment are hereby
separately and severally recertified as of the Effective Date of this Assignment
by each such party to the same extent set forth in such Amendment.

 

2

 

 

9.          No Joint Liability. The parties understand and acknowledge that the
Assignors are signing this single, consolidated Assignment, as opposed to
signing separate assignment documents for each Assignor, for convenience
purposes only. Notwithstanding anything to the contrary contained in this
Assignment, the Agreement or any other documents executed in connection with the
subject transaction and Closing, each Assignor set forth on Schedule A hereto
joins in the execution of this Assignment for the limited and specific purpose
of performing his, her or its obligations hereunder only with respect to each
such Assignor’s respective share of and interest in the Interests, as if each
Assignor were signing a separate assignment and assumption document for such
purposes. No Assignor shall be bound by or liable with respect to the
obligations, liabilities, indemnifications, representations or warranties of any
other Assignor.

 

10.        Miscellaneous.

 

a.           This Assignment may be executed in a number of identical
counterparts which, taken together, shall constitute collectively one (1)
agreement; but in making proof of this Assignment, it shall not be necessary to
produce or account for more than one such counterpart executed by the party to
be charged. This Assignment may be executed by email and/or telecopy.

 

b.           Any future waiver, alteration, amendment or modification of any of
the provisions of this Assignment shall not be valid or enforceable unless in
writing and signed by the parties affected.

 

c.           This Assignment shall be binding upon and shall inure to the
benefit of the parties hereto, their heirs, executors, administrators,
successors, legal representatives, and assigns.

 

d.           The headings of paragraphs in this Assignment are for convenience
of reference only and shall not in any way affect the interpretation or
construction of this Assignment.

 

e.           Notwithstanding any provision to the contrary in the Agreement,
this Assignment shall be governed by the laws of the State of North Carolina,
without regard to is conflicts of law and to Federal law, as applicable. The
exclusive venue for any action arising out of or related to this Assignment
shall be the State or Federal courts in Wake County, North Carolina, and all
parties agree to submit to the personal jurisdiction of such courts.

 

f.            The terms and conditions set forth in this Assignment are the
product of joint draftsmanship by all parties, each party being represented by
counsel to the extent such party desired to be (or having knowingly and
voluntarily elected not to be represented by counsel), and any ambiguities in
this Assignment or any documentation prepared pursuant to or in connection with
this Assignment shall not be construed against any of the parties because of
draftsmanship.

 

3

 

 

g.           In the event any provision of this Assignment shall be deemed
invalid, such invalidity shall not invalidate the remainder of this Assignment.

 

h.           In the event all provisions of this Assignment require enforcement
by such court, the prevailing party in any such action, in the event of any
judgment in such case, including all appellate levels, shall be entitled to an
award of reasonable attorneys’ fees and costs incurred therein.

 

i.            All covenants, representations and warranties set forth in this
Assignment shall survive the execution of this Assignment for the statute of
limitations period.

 

[SIGNATURE PAGE FOLLOWS]

 

4

 

 

EXECUTED as of the date first above written.

 

  ASSIGNEE:                                 By:         Name:         Title:    
    Date:  

 

5

 

  

Manager hereby joins and consents to the terms of this Assignment to agree to
the terms of this Assignment.

 



  MANAGER             Woodfield Investment Company, LLC             By:      
Name:       Title:       Date:  

 

6

 

 

SCHEDULE A to

Assignment and Assumption Agreement

 



  ASSIGNOR:                   Name:                     Name:  

 

7

 

 

SCHEDULE 4

 

CONSTITUENT DOCUMENTS

 

1

 

 

SCHEDULE 5

 

FINANCIAL STATEMENTS

 

1

 

 

SCHEDULE 6

 

TOTAL CONTRACTS

 

NAME

 

1

 

 

SCHEDULE 7

 

SPECIFIED CONTRACTS

 

NAME

 

2

 

 

SCHEDULE 8

State of ___________

 

County of ________

 

AFFIDAVIT AND INDEMNITY

 

The undersigned, being first duly sworn, on oath, deposes and says the
following:

 

1.          The undersigned is __________________________[title or capacity]
of_________________________________[name of entity].

 

2.          To the best knowledge of the undersigned,

 

a.There are presently no defects in or liens, encumbrances or other claims
against the title to the property described in that certain Commitment for Title
Insurance No. _________________________________  issued by [insert name of the
insuring company] (hereinafter referred to as “the Company"), having an
Effective Date of _______ ______ , (“the Commitment”), other than those
exceptions set forth therein, and other than the following: (If none, state
"None");

 

and

 

b.There are presently no inchoate rights which may ripen into any defect, lien,
encumbrance or claim against the title to said property, other than the
following: (If none, state "None")

 

3.          The undersigned makes these statements after having questioned all
of the other members or partners and the employees and agents, if any, of [name
of entity] who have had any substantial contact with any transaction or
negotiation involving the property described in the Commitment.

 

1

 

 

4.          The undersigned makes these statements for the purpose of inducing
the Company to issue the endorsement attached hereto as Exhibit A to one or more
of the owner’s or loan policies issued pursuant to the Commitment. 

 

Sworn to and subscribed     before me this ____ day of     ________________,
2011       Name:             Notary Public               (NOTARY SEAL)          
    My Commission Expires:              

 

The following indemnity is given to the Company as a further inducement to it to
issue the said endorsement:

 

The undersigned hereby indemnifies the Company against any loss which the
Company may suffer by virtue of any valid claim made under the said endorsement
based on the existence of any defect in or lien, encumbrance, right or claim
against or with respect to the title to the aforesaid property which was not
disclosed in the above affidavit but which should have been so disclosed in
order to make all statements in the affidavit true and correct. The undersigned
understands such losses may include court costs and attorney's fees expended by
the Company in defending the title or interest of the insured against such lien,
encumbrance, right or claim.

 

Dated:_______________________________

 

  WOODFIELD INVESTMENT COMPANY, LLC, a Delaware limited liability company      
  By:     Name:     Title:  

 

2

 

